          Case 2:20-cv-03269-WB Document 93 Filed 08/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HIL RIZVI, M.D.,                                           CIVIL ACTION
                        Plaintiff,

                v.

 PETER KOVACH, et al.,                                      NO. 20-3269
                Defendants.

                                          ORDER

       AND NOW, this 16th day of August, 2021, upon consideration of the Motion to Dismiss

Plaintiff’s Third Amended Complaint filed by Defendants Robert W. Walker, Timothy J. Shea,

William McDermott, and Andria Harris, in their official capacities (ECF No. 90), and Plaintiff’s

response thereto (ECF No. 91), IT IS ORDERED that the Motion is GRANTED and Plaintiff’s

Third Amended Complaint is DISMISSED WITH PREJUDICE.

       The Clerk of Court is HEREBY ORDERED to terminate this case and mark it

CLOSED.

                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
